Citation Nr: 0942695	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  98-04 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating higher than 60 percent for diabetes 
mellitus on an extraschedular basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and M.C.


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1980 to April 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in August 1996, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2003, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the Veteran's file.  

In September 2003, the Board remanded the issue for further 
development.  In a decision in December 2005, the Board 
denied the Veteran's claim for a rating higher than 60 
percent for diabetes mellitus and a total disability rating 
for compensation based on individual unemployability.  

The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order, dated in March 2007, the Court granted a Joint Motion 
to Remand of the parties, the VA Secretary and the Veteran, 
and remanded the case to the Board for readjudication 
consistent with the Motion.

In September 2007, in writing, the Veteran withdrew from his 
appeal the claim for a total disability rating compensation 
based on individual unemployability.

In February 2009, the Board remanded the claim for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.






REMAND

In August 2009, in response to the supplemental statement of 
the case, the Veteran stated that additional medical records 
were available at the VA medical facility in Baltimore.  
Under the duty to assist, the medical records need to be 
obtained.  38 U.S.C.A. § 5103A(c); Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's treatment records 
since June 2009 from the VA medical 
facility in Baltimore, Maryland.   

2. After the above development is 
completed, adjudicate the claim for a 
rating higher than 60 percent for diabetes 
mellitus on an extraschedular basis.  If 
the benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


